DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021, has been entered.
Claims 62, 65-69 and 71-84 are currently pending in the application.  
The previous prior art rejections have been withdrawn in view of applicant’s claim amendments and newly applied prior art.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 74 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 74 has been amended to claim a zero-, low- or mid-calorie comestible composition.  The instant specification speaks to zero-, low- or mid-calorie beverages, sweetener compositions and food mixes ([0097], [0109], [0113]).  However, this is not considered sufficient support for a claim to any comestible that is zero-, low- or mid-calorie.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 75 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 75 claims the “comestible” composition of claim 62 is a “consumable.”  However, since a comestible is a foodstuff, the comestible composition of claim 62 is already considered to be consumable.  Therefore, claim 75 is not considered to further limit claim 62.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 62, 65-69 and 71-84 are rejected under 35 U.S.C. 103 as being unpatentable over Batcho et al. (US 4,316,847; cited on the IDS filed September 13, 2021) in view of Suarez et al. (3,899,592).
Regarding claims 62, 75 and 79, Batcho et al. teach the compound shown below, where R1 and R16 are selected from a group including hydrogen and a lower alkyl (col. 2 lines 46-66). 

    PNG
    media_image1.png
    128
    339
    media_image1.png
    Greyscale

This compound of formula I renders claimed compounds 1-6 obvious.
Batcho et al. are silent as to the compounds being included in a comestible/consumable composition in an amount as claimed.
Suarez et al. teach comestible compositions comprising tryptophan derivatives as sweeteners.  The tryptophan derivatives are included in the comestible compositions in amounts ranging from 0.05% to 30% when substituted for sucrose (col. 7 lines 21-30).  Additional examples teach different tryptophan derivatives having sweetening effects at concentrations ranging from 0.075 % (750 ppm) to 0.1 % (1000 ppm) (e.g., Tables II and IV).  These amounts fall within the claimed range.
Therefore, it would have been obvious to have included the compounds of Batcho et al. in amounts as claimed in comestible compositions, as Suarez et al. 
Regarding claims 65 and 80, the generic structure of the compound of Batcho et al. shown above allows for 5-methyl-tryptophan.
Regarding claims 66-68, Batcho et al. teach speak to d,l-tryptophan and state that is d-tryptophan that is reported to have sweet taste (col. 2 lines 22-35).  Therefore, it would have been obvious to have provided any of the D-isomer, L-isomer or racemic mixture depending on the amount of substance to be included in the composition and the sweetening effect to be imparted.  This would have required no more than routine experimentation, as the prior art recognizes that the different enantiomorphs have different sweetness intensities.
Regarding claim 69, Suarez et al. teach salts of the compounds in order to generally improve solubility of the compounds in water (col. 2 lines 29-33).  Therefore, while Batcho et al. do not teach salts of compounds according to their invention, given that salts of tryptophan derivatives are known to improve solubility, it would have been obvious to have provided the compounds of Batcho et al. as salts with the reasonable expectation that this would have improved the solubility of the compounds.  
Regarding claims 71 and 72, Suarez et al. teach the sweetener composition additionally comprising additives including sucrose and other nutritive sweeteners (col. 
Regarding claims 73 and 83, Suarez et al. teach that the sweetener composition may be in a form of a free-flowing powder to be shaken over substances (col. 6 lines 54-57).  Therefore, it would have been obvious to have utilized the compounds of Batcho et al. in a sweetening composition that is a free-flowing powder.  Further, this powder is considered to meet claims to a tabletop sweetener composition.
Regarding claim 74, Suarez et al. teach the sweetener formulation in combination with sucrose to provide a reduced calorie formulation (col. 10 lines 21-30), and also teach the sweetener as non-nutritive, indicating it has low or no calories (col. 6 lines 42-45). Therefore, it would have been obvious to have utilized the compounds of Batcho et al. in combination with additional additives as claimed in order to form a composition as claimed as tryptophan derivatives were known to be combined with sucrose to provide reduced-calorie sweetener compositions.
Regarding claims 75-78, Suarez et al. teach the compound of formula (I) in compositions including beverages including beverages, generally, and no-calorie carbonated beverages (col. 5 lines 28-43; Example 8).  Therefore, it would have been obvious to have utilized the compounds of Batcho et al. in foodstuffs/beverages as claimed as tryptophan derivatives were known to be included in foodstuffs including beverages to provide reduced-calorie compositions.
Regarding claim 81, the generic structure of Batch et al. renders obvious the compound of claim 81 for the same reasons as set forth above with regard to claim 62.  Further, Batcho et al. teaches that the D-isomers of tryptophan are reported to have sweet taste (col. 2 lines 22-35).  Therefore, it would have been obvious to have provided a compound as claimed in the D-isomer where D-isomers were known to have a sweet taste.  One of ordinary skill would have had a reasonable expectation that the D-isomers of tryptophan derivatives as claimed would also possess a sweet taste.
Regarding claim 82, where modified Batcho et al. teaches the “dietary sweetener” composition in combination with carbohydrates and flavors to meet claim 72, and where the organic salt is claimed in the alternative, by meeting claim 72 with the teaching of carbohydrates and/or flavors, claim 82 is also considered to be met.
Regarding claim 84, given that the compounds of both Batcho et al. and Suarez et al. are taught to impart a sweet taste, the composition containing the compound of Batcho et al. is considered to impart a more sugar-like characteristic to compositions to which it is added.

Response to Arguments

Applicant's arguments filed May 17, 2021, have been fully considered but they are not persuasive in view of the rejection above which relies upon newly cited prior art.
Applicant argues that the lack of predictability in the sweetening arts would not lead one of ordinary skill to believe that the claimed compounds would possess sugar-like characteristics (Remarks, pp. 10-11).
This argument is not persuasive.  It remains that the claimed compounds are position isomers of the compounds disclosed by the prior art of Batcho et al.  Therefore, the claimed composition is considered obvious over the teachings of Batcho et al. and Suarez et al. where both Batcho et al. and Suarez et al. recognize tryptophan derivatives have sweet-tasting attributes. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition 2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  MPEP § 2144.09(II).  Further, obviousness requires only a reasonable expectation of success, not absolute predictability.  Therefore, where Batcho et al. teach a generic substituted tryptophan structure, and where 6-substituted tryptophans are known to have sweetening properties, to have found that 5-substituted tryptophans also have sweetening properties is not considered to represent an unobvious contribution over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791